Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-10, 12-20, 22, 23 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 12, 22 and 26 with the important feature being “An electrical box assembly for supporting an electrical fixture, the electrical box assembly comprising: an electrical box having a bottom wall and an open front face; and a reinforcement member having a panel and one or more standoffs, the panel being shaped to conform to at least a portion of the bottom wall of the electrical box so that the panel can be positioned within the electrical box, the panel extending along the bottom wall from about one side of the electrical box to about an opposite side of the electrical box and the panel being at least partially in contact with the bottom wall, each of the one or more standoffs having a first end monolithically formed into the panel and a second end away from the panel, and having at least one connecting hole at the second end .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see Applicant’s Remarks, filed September 30, 2020, with respect to claims 1 and 12 have been fully considered and are persuasive.  The 35 USC 102 and 35 USC 103 rejections have been withdrawn. The applicant has amended claim 1 to recite "the panel extending along the bottom wall from about one side of the electrical box to about an opposite side of the electrical box and the panel being at least partially in contact with the bottom wall. The applicant argues that " The circular ring or wall (120) in Jolly does not and cannot extend along the bottom wall from about one side of the electrical box to about an opposite side of the electrical box" as recited in claim 1. Claim 12 has been amended in a manner similar to claim 1 and is also believed to be allowable over the art of record, including Jolly. The examiner indicated allowable subject matter of claims 22 and 26 in the Non-Final mailed on April 30, 2020. Therefore the claims are allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847     

/William H. Mayo III/Primary Examiner, Art Unit 2847